[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff is the successor in interest to the Connecticut Bank  Trust Company, N.A. On November 13, 1989 the defendant signed an installment loan contract for a car loan in the amount of $70,043.00 in favor of the Car Store of Norwalk, Inc. The retail installment contract was assigned by it to the Connecticut Bank  Trust Company. The plaintiff is the successor in interest to Connecticut Bank  Trust Company and the present holder of the contract. The defendant was required under the terms of the contract to make sixty monthly installments of principal and interest of $1,593.69 each. When he defaulted on the payments the plaintiff commenced this action.
The defendant also had another retail installment contract for the purchase of another car, which was also held by the plaintiff. The bank's account number for that account was #10742801. On September 28, 1990 the defendant made a payment on the account of $139,930, which paid off that loan. By mistake, the bank marked the retail installment contract involved in this case, #10742810, as paid, and returned the original contract to the defendant. This mistake was made because the loan numbers are similar, and both contracts involved car loans to the defendant.
Even though the original retail installment contract on loan #10742810 was marked paid, the court finds that the evidence shows that the payment of September 28, 1990 was properly applied to the other loan, and the bank marked the wrong contract as paid by the defendant. Proper demand for payment of the note was made by the plaintiff. The balance owed CT Page 6712 on the loan is $52,600.38, together with interest of $9,241.78 as of July 16, 1993, plus a late charge of $130.00. The per diem rate on the loan is 18.74. The note requires the defendant to pay costs of collection in the event of default. An affidavit from plaintiff's counsel justifies attorney's fees at $2,940.00.
Judgment shall enter for the plaintiff for $65,027.34.
ROBERT A. FULLER, JUDGE